      Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

SHANNON KRAESE,                     )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )          CV417-166
                                    )
JIALIANG QI, and GD TOUR, INC.,     )
                                    )
       Defendants.                  )

                                  ORDER

       This case, which was removed from the State Court of Chatham

County, Georgia, concerns plaintiff’s alleged injury from an automobile

collision on Interstate 95.    See generally doc. 1-2 at 4–8 (state court

Complaint), doc. 1 (Removal). The District Judge denied defendant GD

Tour Inc.’s motion for partial summary judgment. Doc. 66. The parties

are now engaged in a multivalent dispute over the testimony of plaintiff’s

treating physician, Dr. Stanley Dennison.        See docs. 67, 69, 70, 71.

Defendants’ motion to limit the scope of Dr. Dennison’s testimony,

construed as a motion in limine, remains before the District Judge. This

Order is limited to plaintiff’s request to take his “trial deposition.” Doc.

67.
    Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 2 of 11




     Plaintiff’s motion states only that Dr. Dennison practices in Tampa,

Florida and is “unable to travel to Savannah, Georgia,” for trial of this

case. Id. at 1. The motion cites no legal authority and provides no

explanation for why Dr. Dennison would be “unable” to travel to testify at

trial, which currently remains unscheduled.        Defendants’ opposition

interposed a further motion to limit the scope of Dr. Dennison’s testimony.

See doc. 69 at 2. To the extent that defendants’ filing was a “response” to

plaintiff’s original perfunctory motion, however, it was some 40 days out-

of-time. See S.D. Ga. L. Civ. R. 7.5 (requiring responses to motion be filed

within 14 days and construing failure to timely respond as nonopposition).

Plaintiff’s reply does little to bolster the factual or legal basis for

permitting Dr. Dennison’s deposition. See doc. 70. It only asserts, again,

Dr. Dennison’s residence in Tampa and that testimony by deposition

would “not remove him from his practice and the community during the

trial.” Id. at 1. Whether or not the Court considers defendants’ untimely

opposition, plaintiff’s motion is manifestly insufficient to establish her

entitlement to the relief requested.

     Plaintiff’s request to depose Dr. Dennison—in fact, to re-depose him

as discussed below—faces several obstacles.      The Court assumes that

                                       2
    Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 3 of 11




plaintiff would not be inclined to take the “trial deposition” if it cannot be

used at trial.     Thus, the Court first considers whether plaintiff has

presented a sufficient basis to warrant admission of the deposition,

whether as a transcript or video recording, in lieu of Dr. Dennison’s live

testimony. As discussed below, she has not. If, however, she merely seeks

to take the deposition whether or not it is subsequently deemed admissible,

her motion suggests, correctly albeit without any explanation, that she

needs the Court’s leave.        The question, then, is whether her motion

provides adequate grounds for the Court to give leave. Given that the

requested deposition would constitute a second, out-of-time deposition,

she has not. Whether plaintiff’s motion is construed as a request merely

to hold the deposition, in the hopes that it might be admissible at trial, or

a request to hold it and for a finding that the deposition would be

admissible at trial, it must be, and is, DENIED.1 Doc. 67.




1
  The combined effect of these defects also renders defendants’ clear violation of the
Court’s Local Rules’ deadline to respond moot. The Court might construe their failure
to object to a request for leave to conduct a second deposition as a stipulation under
Rule 29. See Fed. R. Civ. P. 29(a). Consent might avoid the problem that the proposed
deposition would constitute a second deposition of Dr. Dennison. It would do nothing,
however, to resolve the fact that the Scheduling Order’s deadline for depositions has
passed or to support admission of a deposition in lieu of live testimony.
                                           3
     Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 4 of 11




       The Federal Rules of Civil Procedure provide explicit guidance on

when deposition testimony may be used in lieu of live testimony: 2 Rule 32

expressly governs “[u]sing [d]epositions in [c]ourt [p]roceedings.” Fed. R.

Civ. P. 32. Before examining the specific application of the Rule, it is

important to note that “live witness testimony is axiomatically preferred

to depositions. . . .” McDowell v. Blankenship, 759 F.3d 847, 852 (8th Cir.

2014); see also, e.g., Banks v. Yokemick, 144 F. Supp. 2d 272, 288 (S.D.N.Y.

2001) (“The general rule is that testimony at all trials must be live.”);

Bobrosky v. Vickers, 170 F.R.D. 411, 413 (W.D. Va. 1997) (“Rule 32

assumes that under normal circumstances the deposition of a witness will

not be used at trial in lieu of that witness’s live testimony.”); cf. Napier v.

Bossard, 102 F.2d 467. 469 (2d Cir. 1939) (“The deposition has always

been, and still is, treated as a substitute, a second-best, not to be used

when the original is at hand.”).              Given the clear preference for live

testimony, the party seeking to substitute deposition bears the burden of

establishing the exception. See, e.g., Swearingen v. Gillar Home Health




2
   Based on their briefs, the parties seem blissfully unaware that the Rules provide a
specific rubric for considering such requests. Despite Rule 32’s fairly clear application
to plaintiff’s request, neither party cited it, even once, in any of their four briefs on the
issue.
                                              4
    Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 5 of 11




Care, L.P., 759 F. App’x 322, 324 (5th Cir. 2019) (“The party who wishes

to use the deposition has the burden of showing the unavailability of the

witness.” (citation omitted)).

     As a prominent treatise succinctly puts it: “[i]f it is desired to use the

deposition of a person other than an adverse party for substantive

evidence . . . the conditions of Rule 32(a)(4) must be satisfied.” See 8A

RICHARD L. MARCUS, FED. PRAC. & PROC. CIV. § 2146 (3d ed. 2020). The

Court assumes, though the plaintiff never says so, that she contends that

Dr. Dennison is an “unavailable witness,” under Rule 32(a)(4). Plausibly,

Dr. Dennison might constitute an “unavailable witness” based on either

his distance from Savannah, Georgia or under the Rule’s “exceptional

circumstances” provision. See Fed. R. Civ. P. 32(a)(4)(B), (E). Plaintiff’s

bare-bones presentation has not established that Dr. Dennison is

unavailable under any of the Rule’s provisions.

     A witness may be “unavailable” for purposes of Rule 32 if he “is more

than 100 miles from the place of hearing or trial or is outside the United

States, unless it appears that the witness’s absence was procured by the

party offering the deposition.” Fed. R. Civ. P. 32(a)(4)(B). The Court

might take judicial notice of the fact that Tampa, Florida is more than 300

                                      5
    Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 6 of 11




miles from Savannah, Georgia. See, e.g., Ikerd v. Lapworth, 435 F.2d 197,

205 (7th Cir. 1970) (explaining that the court was entitled to take judicial

notice that the distance between two cities exceeded the Rule’s 100-mile

threshold).   However, courts have frequently rejected proffers of

deposition testimony as premature when the witness’s location at the time

of trial could not be established. See, e.g., Estate of Thompson v. Kawasaki

Heavy Indus., Ltd., 291 F.R.D. 297, (N.D. Iowa 2013) (noting that

assertions that witness would be unavailable were “ ‘premature,’ because

we will not know if these conditions obtain at the time that [the witness’s]

deposition is offered until the deposition is, in fact, offered.” (citation

omitted); Niver v. Travelers Indem. Co. of Il., 430 F. Supp. 2d 852, 866

(N.D. Iowa, 2006) (citing, inter alia, Hartman v. United States, 538 F.2d

1336, 1345 (8th Cir. 1976)); United States v. Int’l Bus. Machines Corp., 90

F.R.D. 377, 383 (S.D.N.Y. 1981) (although, in protracted litigation, “the

time at which the deponent’s location should be examined should extend

beyond the time of offering,” that examination was still limited to “any

time during presentation of proponent’s case when a trial subpoena could




                                     6
    Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 7 of 11




have been served.”). Since no trial has been scheduled3 in this matter, any

assertion as to Dr. Dennison’s location during that trial is no more than

speculative.

      The other condition, contemplated by the Rule, which might make

Dr. Dennison “unavailable” is the catch-all provision in Rule 32(a)(4)(E).

That subsection permits the use of a deposition in lieu of testimony “on

motion and notice, that exceptional circumstances make it desirable—in

the interest of justice and with due regard to the importance of live

testimony in open court—to permit the deposition to be used.”                     Id.

Certainly, plaintiff’s motion satisfies the Rule’s notice requirement.

Moreover, courts have recognized that this provision “grants the district

court considerable discretion” in determining whether deposition

testimony is admitted. McDowell, 759 F.3d at 851. The “exceptional

circumstances” required, however, are those where the testimony is

“impossible or highly impracticable.” Id. The McDowell court found such

circumstances when the proposed witness at a trial in the Eastern District

of Missouri was “employ[ed] in Afghanistan.” Id. Tampa is not quite so




3
  The District Judge has directed the parties to submit proposed pretrial orders by no
later than August 13, 2020. See doc. 72.
                                          7
    Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 8 of 11




far afield from Savannah. Neither have courts recognized doctors’ often

busy schedules as, alone, sufficient to create an exceptional circumstance.

See Angelo v. Armstrong World Indus., Inc., 11 F.3d 957, 963 (10th Cir.

1993) (doctor’s protestation that he “would be ‘extremely busy’ during the

time scheduled for his testimony” was not an exceptional circumstance

requiring admission of deposition testimony); Allgeier v. United States,

909 F.2d 869, 876 (6th Cir. 1990) (noting that the state rule making

doctors “ ‘automatically unavailable’” did not apply to application of Rule

32(a)(3)(E)). The Court, therefore, cannot find that plaintiff has shown

an exceptional circumstance warranting admission of Dr. Dennison’s

deposition testimony in lieu of his live testimony.

     Although it is clear that plaintiff has not, presently, provided any

basis to admit Dr. Dennison’s deposition testimony, the motion might—if

the request for a “trial deposition” is ignored—be construed to seek only

leave to take it. Rule 32 provides a procedural means to admit deposition

testimony from an unavailable witness. It says nothing, however, about

whether any deposition might be taken. Rule 30, then, must determine

whether plaintiff may depose Dr. Dennison now to (hypothetically)

introduce his testimony at trial. Rule 30 requires a party to seek the

                                     8
     Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 9 of 11




Court’s leave before deposing a witness, among other circumstances, if the

parties have not stipulated to the deposition and “the deponent has

already been deposed in the case.”              Fed. R. Civ. P. 30(a)(2)(A)(ii).

Plaintiff’s response clearly indicates that Dr. Dennison has already been

deposed. See doc. 70 at 4 (“Dr. Dennison was deposed on July 19, 2018,”

during the Scheduling Order’s discovery period). Plaintiff’s motion does

not suggest that defendants’ consent to the requested deposition and their

opposition, albeit untimely, supports the inference that they did not

stipulate to it. Doc. 69. Plaintiff would need the Court’s leave, then,

before deposing Dr. Dennison a second time.

      The Court has searched plaintiff’s briefs in vain for any discussion

of the application of Rule 30 to her request. Plaintiff, to be sure, mentions

the prior deposition, but either omits or overlooks the significance of that

fact to her motion. If plaintiff believes that there remains, under the

Federal Rules, some difference between trial depositions,4 often referred

to as “de benne esse” depositions, and discovery depositions, she is

mistaken. See, e.g., Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1362



4
   As discussed above, plaintiff has cited no authority related to the propriety of the
requested deposition, however, her motion does refer to it as “the [t]rial [d]eposition”
of Dr. Dennison. See doc. 67 at 1.
                                           9
   Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 10 of 11




n. 8 (11th Cir. 2002); Smith v. Royal Caribbean Cruises, Ltd., 302 F.R.D.

688, 691 (S.D. Fla. 2014) (denying a party’s request to take “trial

depositions” after the close of discovery, and noting the refusal to

distinguish between discovery and trial depositions “is the widely accepted

view by federal courts throughout the country.” (citations omitted)).

Discovery in this case closed on August 17, 2018. The Court has already

denied one motion to modify that schedule, doc. 52, and sees no more

reason to modify it now. To the extent that the Court’s leave is required

before plaintiff could conduct the deposition, the Court sees no basis to

grant it. See, e.g., Innomed Labs, LLC v. Alza Corp., 211 F.R.D. 237, 239

(S.D.N.Y. 2002) (whether to permit a second deposition is discretionary).

     Plaintiff has failed to present any reason for the Court to grant her

leave to conduct a second out-of-time deposition of Dr. Dennison. The

Court might regard defendants flagrant disregard for the Local Rules’

deadline to respond as having waived any objection to taking such a

deposition. Even if it did so, however, plaintiff’s request to conduct it as a

“trial deposition,” i.e. a deposition which would be admissible at trial in

lieu of live testimony, is manifestly inadequate. Plaintiff’s motion is,

therefore, DENIED. Doc. 67.

                                     10
   Case 4:17-cv-00166-WTM-CLR Document 73 Filed 07/16/20 Page 11 of 11




     To the extent that Dr. Dennison’s unavailability can be established

once trial is scheduled, plaintiff is free to renew her motion to admit

testimony from his original deposition in lieu of his appearance at trial. If

plaintiff wishes to depose Dr. Dennison a second time, and contends that

defendants’ disregard for the Local Rules’ response deadline waived their

objection to such a deposition, she is free to renew her request, with the

understanding that the admissibility of such testimony is not guaranteed.

     SO ORDERED, this 16th day o
                               of Ju y, 2020.
                                  July,  0 0.

                                   _______________________________
                                     _________________________
                                   CHR
                                    HRISTOPHER
                                    H ISTO
                                         OPHER
                                           PH
                                           PH  L. RAY
                                   UNITED STATES
                                             A S MAG
                                                   AGISTRATE
                                                      S A    JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     11
